DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 have been presented for examination based on the application filed on 4/24/2022.
Claims 3, 8-9, and 12 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 
Claims 1-13 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
Claim 1-13 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
The response to arguments also addresses the issues discussed in the interview conducted on 5/9/2022.
This action is made Final.
Claim Interpretation
The “shell” as disclosed and claimed in the instant invention is considered to be a hypothetical abstract representation of an object. The rationale for it is that none of the disclosed layers1 appear to be physical layers, but abstract layers to mark boundaries around the object. Further it is unclear what is considered to be object, i.e. does it represent physical object? In view of above shell is considered as hypothetical abstract boundaries marked by vertices and abstract surfaces connecting the vertices.

Examiner Note
Further possible rejection(s) under abstract idea (whether input/outputted shell is mathematical model etc. and the neural network is used as generic data processor to update mathematical matrix data) and prior art are withheld until clear understanding of the scope of the claims and support can be determined.
Response to Arguments
(Argument 1) Applicant has argued in Remarks Pg.9:
2. Claim interpretation
…
Applicant respectfully presents that the term “shell” is a well-known term in the study of physical collision art to mean an electronic model. For example, in Gingrich et al., US PAT 10,410,439, col. 8, line 50-52, “[s]hell models refer to electronic models of a surface (e.g., a boundary) of a motor vehicle component they represent.” Therefore, Applicant respectfully submits that the term “shell” is a well-known term in the art representing a computer model, which is not an abstract idea as the Examiner stated.

(Response 1) While the term is well known in the computer model art, neither the claim discloses a “computer”, “model” or “computer model”, nor does the specification define the shell as a computer model. The closes association any “model” to shell is in specification ¶[0071]2 with reference to “safety shell” is not a representation of the object itself, but as best understood to be region around it. Therefore the neither claim nor specification commensurate with the argued definition of the “shell”.

(Argument 2) Applicant has argued in Remarks Pg.10:
3. Claim Rejections under 35 U.S.C. 101
…

(Response 2) The proposed amendment to claim 5 would overcome the rejection as made under this statute.
(Argument 3) Applicant has argued in Remarks Pg.10-12:
…
In response, Applicant respectfully presents that in [0008] of the PG PUB of the instant application, the instant invention is providing optimal simulation results for physical collisions. In other words, the “shell” in the instant application is to be understood as a computer model for simulating physical objects. Applicant respectfully points out that the term “shell” is a well-known term in the study of physical collision art to mean an electronic model. For example, in Gingrich et al., US PAT 10,410,439, col. 8, line 50-52, “[s]hell models refer to electronic models of a surface (e.g., a boundary) of a motor vehicle component they represent.”

(Response 3) There is no nothing cited in the method of claim 1 that recites the method to be a computer implemented method. Further there is nothing in the claim that discloses the shell to be a computer model for simulating physical objects. These limitations even if disclosed in the specification cannot be imported into the claim. These limitations are not disclosed in the specification as being performed on the computer and shell is not disclosed as computer model for simulating physical objects, in the specification. Please see ¶[0071] as indicated in Response 1, which are also reiterated in the interview. 
(Argument 4) Applicant has argued in Remarks Pg.12:
For the reasons above, one of ordinary skill in the art would know how to construct a shell model. The above step [a] further require a shell model to be dynamically constructed based on key concave and convex vertices of an object. One of ordinary skill in the art would readily understand step [a] as a step for constructing and updating a shell model based on concave and convex vertices information of an object, wherein the shell model includes multiple layers and data for multiple surfaces, and the shell model contains the object’s data before a collision.

(Response 4) While a general shell would be well known in the art in the field of computer modeling, this specific representation where some layers are hypothetical and not part of physical object, and are contoured as argued, represents a very specific implementation, for which there appears to be no disclosure. Applicant is encouraged to map this limitation in the specification. Further applicant has not provided any argument why such a representation would be well known by person of ordinary skill in the art (POSITA), let alone supporting it factual evidence.
(Argument 5) Applicant has argued in Remarks Pg.12:
Regarding step [b] “a relation matrix acquisition step: obtaining an initial collision detection correspondence matrix according to the multi-layer and multi-surface pre-collision shell”, the Examiner stated “[t]he shell (model) 1s complicated a multi-layer and multi-surface pre-collision shell model as shown above. The specification does not describe any methodology of mapping it to a relation matrix. In fact no part of the specification is devoted to this task. It is unclear if the various vertices are mapped as a matrix and layers are mapped into a 3D matrix like a cake? If so, how are concave and convex surfaces handled? What each element of matrix represent and based on what discretization? There is no procedure disclosed that results in this matrix.”

In response, Applicant respectfully presents that step [b] requires an initial collision detection matrix to be obtained from the shell model. As described in pages 1-2 of the specification, the collision is calculated using distances between the points and the surfaces in the shell model. Pages 1-2 of the specification further describe several ways to determine the collision detection. Applicant respectfully points out that ways to determine the collision detection matrix 1s not intended to be limited here since the instant invention focuses on a process for dynamically updating the collision detection matrix using neural networks.

(Response 5) Specification Pg.1-2 point to two Chinese patent application, none of which are incorporated into specification and the description related to them in the specification has nothing to do with have any initial collision detection correspondence matrix pertaining to the shell as claimed. The specification does not show any matrix example for the shell let alone updating the matrix. While the specification is replete with term “neural network”, connection how the matrix is formed for the shell and steps of how the matrix is updated based on the neural is never disclosed. See specification ¶[0069]-[0078] for example where the neural network is used as a tool without any details of how its trained and then used to update the any matrix. This is evident from ¶[0083]
[0083] An appropriate neural network is established by the collision mode in which the vertices and the vertex faces have the specified mode of motion and velocity. The appropriate neural network is configured to screen the collision vertex model data set so as to accelerate the collision vertex screening of similar objects.

What is appropriate and steps for how it is configured for this specific problem is never detailed or disclosed. 
(Argument 6) Applicant has argued in Remarks Pg.13-14:
Regarding step [c] “a screening and determining step: setting a collision detection condition, inputting a relevant parameter of the collision detection condition into the neural network for parameter screening, and determining whether a collision condition satisfies a safety condition after screening”, the Examiner stated “[w]hile the relevant parameter are enumerated ([0069]) there is no disclosure how the neural network is configured to screen and determine collision for this Embodiment I. A generic statement under another embodiment is presented that neural network to do this is known, however no relation 1s shown how it is integrated with current application. See specification [0083]-[0085] (in Embodiment IT). Even in Embodiment II there is no disclosure how this step is done.”

In response, Applicant respectfully points out that the instant invention teaches a process for dynamically updating the collision detection matrix using neural networks. As disclosed in pages 1-2 of the specification, there are ways to determine the collision detection matrix, and these ways are not intended to be limited. Also, one of ordinary skill in the neural network art would know how to design a neural network including, but is not limited to, determining the number of hidden layers, determining the number of neurons in the input layer, the hidden layer(s), and the output layer of the neural network, determining the type of the neurons, determining the type of the neural network (i.e. convolutional, recurrent, deep, etc.) by arranging the connection of the neurons, and setting activation functions and weight values of the neurons, etc. Applicant respectfully presents that in the prior art a collision detection matrix is never dynamically updated with respect to safety requirements using neural networks, and the instant invention teaches this. Therefore, the focus of the instant invention is on using neural networks to dynamically update the collision detection matrix with respect to a safety requirement, and how the neural network is configured will be based on the shell model characteristics and is not intended to be limited.
…

(Response 6) As previously indicated applicant has merely alleged that training/using the neural network for this specific application would be within POSITA without any evidence to support the position. An adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries. Here nothing is disclosed that shows how the shell is designed, how it is mapped to matrix, how the matrix is updated using neural network and on what basis. 
For at least the above reasons in view MPEP 2164.03 & 2161.01, examiner finds the applicants arguments unpersuasive.
(Argument 7) Applicant has argued in Remarks Pg.13-14:
As discussed above, one of ordinary skill in the neural network art would know how to design a neural network including, but is not limited to, determining the number of hidden layers, determining the number of neurons in the input layer, the hidden layer(s), and the output layer of the neural network, determining the type of the neurons, determining the type of the neural network (i.e. convolutional, recurrent, deep, etc.) by arranging the connection of the neurons, and setting activation functions and weight values of the neurons, etc. Also, one of ordinary skill in the art would know how to update a matrix (1.e. change values, add values, or delete values in a matrix). These are not the focus areas of the instant invention.

For the same reasons discussed above, Applicant respectfully presents that in the prior art a collision detection matrix 1s never dynamically updated with respect to safety requirements using neural networks, and the instant invention teaches this. Therefore, the focus of the instant invention is on using neural networks to dynamically update the collision detection matrix with respect to a safety requirement, and how the neural network 1s configured and how to perform basic update of a matrix will be based on the shell model and is not intended to be limited.

Applicant respectfully presents that (1) how a neural network is configured is enabled in the art, (2) how to build a shell model is also enabled in the art, and (3) how to obtain and update a matrix 1s also enabled in the art. Therefore, a teaching of using neural networks to dynamically update the collision detection matrix with respect to a safety requirement utilizing basic knowledge of (1), (2), and (3) is also enabled.

(Response 7) MPEP States:
MPEP 2164.03 states: 
“The "predictability or lack thereof" in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability.”

Applicant has provided no evidence as to the statements (1)-(3) of those things known in the art, and has failed to make the case that a POSITA would know so much about this art that they could extrapolate disclosed or known results of the claimed invention despite such lack of enabling disclosure. Applicant has not provided any affidavit from an expert describing how using knowledge of (1), (2) and (3) would somehow readily anticipate a change within that known subject matter that would lead to the use of a neural network to dynamically update the collision detection matrix with respect to a safety requirement, such that the disclosure is enabling despite such lack of disclosure. In fact in the interview performed, applicant stated that no neural network is used in the two cited Chinese patent application (as cited on Specification Pg. 1-2). For lack of any evidence applicant’s statements are found to unpersuasive. 

(Argument 8) Applicant has argued in Remarks Pg.16:
The Examiner rejected claims 3, 8, and 12 because the phrase “more adjacent” is unclear to the Examiner. In response, Applicant respectfully presents that the phrase “more adjacent”, from the context of pages 3, 5, and 9 of the specification, means “closer” and is used to illustrate that a distance between the sub-surface pre-collision shell layer and the first outer pre-collision shell layer is smaller than a distance between the collision detection layer and the first outer pre-collision shell layer.
Applicant further points out that Claim 3 introduces these three layers, and then describes the relative position of these layers. The Examiner fails to explain why this limitation 1s indefinite or show why and how would this limitation being interpreted in another way.

(Response 8) The term “more adjacent” is relative term and examiner finds no reference/measure of degree in the specification to address what would/would not be considered to be more adjacent, even when relative positioning of layers is considered. If the intent is to simply claim the order of the layer then, relative distance like this is not needed. Or simply put another way, one cannot determine a number that would represent term “more adjacent” (e.g. less than 0.01 m)
----- This page is left blank after this line -----



Claim Rejections - 35 USC § 112(a) Written Description Requirement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
MPEP 2161.01 states: 

For instance, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1349-50, 94 USPQ2d at 1171 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.") (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (rejecting the argument that "only similar language in the specification or original claims is necessary to satisfy the written description requirement").

Claims 1-4 of the instant application fails to provide written description of the invention in the Embodiment I (spanning ¶[0051]-[0069]3) which is nearly verbatim recitation of the claim language, thereby showing only generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed. More specifically, the claim discloses following steps mapped to the specification which do not have any disclosure of the scope how the steps need to be achieved. Exemplary claim 1 is mapped and explained.
Claims
Mapping in Specification in US PGPUB No.  20210406432 A1
Examiner Comment
1. A calculation method for a real-time physical engine enhancement based on a neural network, comprising the following steps: 

[a] a multi-layer and multi-surface pre-collision shell constructing step: dynamically constructing a multi-layer and multi-surface pre-collision shell according to key concave and convex vertices of an object to be subjected to collision detection; 


¶[0052]




¶[0053]
The recitation in the specification is nearly verbatim for each limitation without disclosure how the limitation is achieved.

There is no disclosure if shell is a convention CAD based model (one interpretation) or how the concave and convex surfaces are modeled into the shell having a multi-layer and multi-surface pre-collision shell for the purpose of collision detection. Specification is silent on what is the shell and how it is implemented.
This is important as supposedly there are multiple layers and surfaces, location and timings of which, are critical to determination of collision (as seen in claim 3 comprising first outer pre-collision shell layer, the sub-surface pre-collision shell layer and the collision detection layer; specification [0065]-[0066]).

[b] a relation matrix acquisition step: obtaining an initial collision detection correspondence matrix according to the multi-layer and multi-surface pre-collision shell; and 
¶[0054]
The shell (model) is a complicated a multi-layer and multi-surface pre-collision shell model as shown above. The specification does not describe any methodology of mapping it to a relation matrix. In fact no part of the specification is devoted to this task. It’s unclear if the various vertices are mapped as a matrix and layers are mapped into a 3D matrix like a cake? If so, how are concave and convex surfaces handled? What each element of matrix represent and based on what discretization? There is no procedure disclosed that results in this matrix. 
[c] a screening and determining step: setting a collision detection condition, inputting a relevant parameter of the collision detection condition into the neural network for parameter screening, and determining whether a collision condition satisfies a safety condition after screening; 
¶[0055]
While the relevant parameter are enumerated (¶[0069]) there is no disclosure how the neural network is configured to screen and determine collision for this Embodiment I. A generic statement under another embodiment is presented that neural network to do this is known, however no relation is shown how it is integrated with current application. See Specification [0083]-[0085]4 (in Embodiment II5,6). Even in Embodiment II there is no disclosure how this step is done.
[d] wherein when the collision condition satisfies the safety condition, a collision detection correspondence matrix is not updated; and 
¶[0056]
Stated nearly verbatim and specification does not describe the procedure/steps how neural network was used in the process.  
[e] when the collision condition does not satisfy the safety condition, a current collision detection correspondence matrix is updated, and the multi-layer and multi-surface pre-collision shell constructing step is triggered according to the updated collision detection correspondence matrix to reconstruct the multi-layer and multi-surface pre-collision shell.
¶[0057]
Stated nearly verbatim. The specification does not describe the process by which a current collision detection correspondence matrix is updated, what therein is updated, how the determination is made what to update and to what extent it should be updated. One can only guess as (1) form of matrix is not known (2) any laws or process that are followed (mass conservation, momentum conservation) for updating is not disclosed. (3) Final form of matrix is not disclosed. Simply stating that matrix is updated and then used to reconstruct the shell is not sufficient as no procedure to this transformation is disclosed.
Claim 2
¶[0060]-[0064]
Nearly verbatim disclosure as claim 2, and not curing any deficiency of claim 1 [a]-[e].
Claim 3
¶[0065]-[0068]
Nearly verbatim disclosure as claim 3, and not curing any deficiency of claim 1 [a]-[e].
Claim 4
¶[0069] and this is the end of Embodiment 1.
Nearly verbatim disclosure as claim 4, and not curing any deficiency of claim 1 [a]-[e]. 


The issues described above are issues with unlimited species or ways to achieve the result at each step, scope of which is not disclosed in any one embodiment. 
Claims 2-4 also are disclosed nearly verbatim without any description of how this would be achieved. Apparatus claim 5 and system claim 6 mirror claim 1 and are rejected with similar rationale. Dependent system claims 7-10 mirror claims 2-4 and are rejected likewise. Dependent apparatus claims 11-13 also mirror claims 2-4 and are rejected likewise. For at least this reason the specification lacks written description.
----- This page is left blank after this line -----




Claim Rejections - 35 USC § 112(a) Enablement Requirement
Claim 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
It is noted from MPEP that while applying In re Wands test that While the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP  §  2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims. 
Applying In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) factors:
(A)    The breadth of the claims - The focus of the examination inquiry is whether everything within the scope of the claim is enabled (MPEP 2164.08); "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’." In re Wright (citation omitted).  The propriety of a rejection based upon the scope of a claim relative to the scope of the enablement concerns (1) how broad the claim is with respect to the disclosure and (2) whether one skilled in the art could make and use the entire scope of the claimed invention without undue experimentation.
Exemplary claim 1 is mapped and explained.
Claims
Mapping in Specification in US PGPUB No.  20210406432 A1
Examiner Comment regarding enablement of the step
1. A calculation method for a real-time physical engine enhancement based on a neural network, comprising the following steps: 

[a] a multi-layer and multi-surface pre-collision shell constructing step: dynamically constructing a multi-layer and multi-surface pre-collision shell according to key concave and convex vertices of an object to be subjected to collision detection; 


¶[0052]




¶[0053]
The recitation in the specification is nearly verbatim for each limitation without disclosure how the limitation is achieved.

Neither of the disclosed embodiment show how the shell is constructed/ implemented. Further since the shell is an abstract concept (see claim interpretation in view of specification [0065]-[0066]), which is  not specifically and wholly representing a physical object, how the concave and convex surfaces are modeled into the shell having a multi-layer and multi-surface pre-collision shell for the purpose of collision detection is not shown in the specification. The scope or breadth is any means that can define a shell, e.g. it could be CAD model, mathematical model, where each layer and each concave/convex surface is piecewise defined by multitude of equations, varying in degree of complexity or a simple drawing on a paper, just a enumerate a few. None of which are specifically disclosed or implemented in the specification in either of the embodiments I or II. 
[b] a relation matrix acquisition step: obtaining an initial collision detection correspondence matrix according to the multi-layer and multi-surface pre-collision shell; and 
¶[0054]
Again due to multitude of possible implementation scenarios for the shell, it is nearly impossible to guess how the relation matrix is constructed. Based on any given implementation of a shell there could be multitude of procedures, current and future that one could postulate to come up with a matrix. None of which are provided as an example that would account for concave and convex surfaces as defined in specification ([0065]-[0066]). 
[c] a screening and determining step: setting a collision detection condition, inputting a relevant parameter of the collision detection condition into the neural network for parameter screening, and determining whether a collision condition satisfies a safety condition after screening; 
¶[0055]
The specification does not disclosed any neural network implementation or show how a generic neural network would be integrated in current application. Although neural network themselves are well known, generic recitation does not show how the current implementation would be implemented for this specific application. Also see Specification [0083]-[0085] (in Embodiment II). Even in Embodiment II there is no disclosure how this step is done.

Further, the relevance of neural network is not clear as relevant prior art section (Derek prior art) below shows collision detection without use of one.
[d] wherein when the collision condition satisfies the safety condition, a collision detection correspondence matrix is not updated; and 
¶[0056]
  
[e] when the collision condition does not satisfy the safety condition, a current collision detection correspondence matrix is updated, and the multi-layer and multi-surface pre-collision shell constructing step is triggered according to the updated collision detection correspondence matrix to reconstruct the multi-layer and multi-surface pre-collision shell.
¶[0057]
The specification does not describe any process by which a current collision detection correspondence matrix is updated, what therein is updated, how the determination is made what to update and to what extent it should be updated. 

Further there is no disclosure how the shell (form unknown) is constructed from the matrix. One can only guess as (1) form of matrix is not known (2) any laws or process that are followed (mass conservation, momentum conservation) for updating is not disclosed. (3) Final form of matrix is not disclosed. Simply stating that matrix is updated and then used to reconstruct the shell is not sufficient enable this transformation as disclosed.


 (B) & (C)  The nature of the invention & The state of the prior art - The nature of the invention becomes the backdrop to determine the state of the art and the level of skill possessed by one skilled in the art. The state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains. The relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed (MPEP 2164.05(a)). In this case prior art Derek (US PGPUB 20190043214) is used to show how the two matrices can be used to show collision (See Relevant Prior Art Section) with possibility of collision. However the matrix represent an environment and not specific individual objects discretized at object level. Also the prior art does not show use of neural network for collision detection. Further Prior art David (US PGPUB No. 20100114633) shows multi-layer collision however this also does not use neural network for detection. The backdrop shows the current state of the art.
Further, “The state of the prior art is also related to the need for working examples in the specification.” (MPEP 2164.05(a)) which is not present in this case.
(D)     The level of one of ordinary skill - MPEP 2164.05(b) states “The relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed. Here applicant’s disclosure explicitly cites in specification that implementation using neural networks is well known (Specification ¶[0083]-[0085]). Even though generic neural network may be well known but the specific implementation that integrates neural network so that neural network screens and determines the collision based on the relation matrix is not well known or generally taught in the art. One of the ordinary skill in the art would not be able to plug and play this component. Also examiner believes at least the step of relation matrix and using it with neural network may be the inventive step of the current invention which lack proper description and implementation. The level of ordinary skill is demonstrated by Derek (US PGPUB 20190043214) and David (US PGPUB No. 20100114633) as explained above. None show integration with collision detection.
(E)     The level of predictability in the art - The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability. In particular, the court in In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971) (MPEP 2164.03). As seen Derek (US PGPUB 20190043214) and David (US PGPUB No. 20100114633) do not ascertain how the relation matrix is integrated with the neural network to output update collision detection correspondence matrix that determines a collision condition.
(G)     The existence of working examples -  MPEP 2164.02 states “When considering the factors relating to a determination of non-enablement, if all the other factors point toward enablement, then the absence of working examples will not by itself render the invention non-enabled.” The specification in this case presents two embodiments. Embodiment is verbatim recitation of claim with minor grammatical variations. Embodiment II allows for more variation, however does not support the claim fully, and fails to show any algorithm/steps/mechanism that generates the claimed relation matrix, integrates it into a neural network application and then generates and updated collision detection correspondence matrix. Also there is no working example of how a shell is constructed from updated collision detection correspondence matrix. None of embodiments shows a working example. 
(H)     The quantity of experimentation needed to make or use the invention based on the content of the disclosure - MPEP 2164.06(a) related to ELECTRICAL AND MECHANICAL DEVICES OR PROCESSES - gives guidance that drawings by block diagrams with functional labels, was held to be nonenabling in In re Gunn, 537 F.2d 1123, 1129, 190 USPQ 402, 406 (CCPA 1976).- The disclosure as presented is nearly verbatim and the drawings Figs. 1-4 are block diagrams, none showing any algorithm/steps/mechanism to meet limitations claim 1[a]-[e].
Regarding Claim 5 & 6
The apparatus claim 5 & system claim 6 disclose limitation with language similar to claim 1 and fail to cure deficiencies described above. In re Wands test performed above also apply in this case. 
Regarding Claim 2-4, 11-13 and 7-10
Dependent claims 2-4 (dependent from claim 1), 11-13 (dependent from claim 5), and 7-10 (dependent from claim 6) do not cure the deficiencies of claim 1, 5 and 6 respective and are rejected with similar rationale. Specifically these claims although present more details of the how the moment of collision is determined; they do not claim how the relation matrix is generated from shell, integrated with neural network and then updated based on neural network. 
----- This page is left blank after this line -----







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3, 8-9,and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “…the sub-surface pre-collision shell layer is more adjacent to the first outer pre- collision shell layer relative to the collision detection layer;…” in claims 3, 8, and 12, is a relative term which renders the claim indefinite. The term “more adjacent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The placement pf various layers and their collision time T determination may be impacted by the this indefiniteness.
----- This page is left blank after this line -----



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
----- This page is left blank after this line -----

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Thu, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2147


/AKASH SAXENA/Primary Examiner, Art Unit 2147                                                                                                                                                                                                        Thursday, May 12, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification [0065] In addition, it should be noted that the multi-layer and multi-surface pre-collision shell includes a first outer pre-collision shell layer, a sub-surface pre-collision shell layer, and a collision detection layer…
        2 [0071] As shown in FIG. 3, in this embodiment, according to the model size and shape of an object to be subjected to collision detection, a pre-collision polyhedron is generated based on the shape of the object at a current moment. However, in this case, the generated pre-collision polyhedron has a relatively small number of surfaces, and it is similar to a rough and invisible safety shell that needs to be transformed into an approximate multi-layer pre-collision body (i.e. the multi-layer and multi-surface pre-collision body in the present invention) by using a calculation method of a neural network according to the accuracy requirement. Since each object surface has two layers of safety distance, namely a maximum safety distance and a minimum safety distance, the minimum safety distance is defined as the safety distance of the first outer pre-collision shell layer. The minimum safety distance has a relatively large number of surfaces and is closer to the object surface (i.e. collision detection layer). The accuracy of collision calculation is determined by the number of surfaces of the safe distance of the sub-surface pre-collision shell layer and the angle between the normal of the surfaces. The maximum safety distance is the distance between shells of the first outer collision polyhedron. In this way, the multi-layer collision vertices and vertex faces are extracted and marked. The first outer pre-collision shell layer and the sub-surface pre-collision shell layer are obtained after the neural network extracts the surfaces of the polyhedron to be collided and performs multiple sampling calculations.
        3 In published application US PGPUB No. 20210406432
        4 See Specification 
        [0083] An appropriate neural network is established by the collision mode in which the vertices and the vertex faces have the specified mode of motion and velocity. The appropriate neural network is configured to screen the collision vertex model data set so as to accelerate the collision vertex screening of similar objects.
        
        [0084] Considering that the settings of collision distance and velocity, shape and surface number of collision body and safety distance are all related to the final calculation results, a suitable classified collision distance matrix is established according to the above conditions, and is used in the calculation of dynamic real-time collision detection deducing.
        
        [0085] It should be noted that the above deducing process may be performed by a hierarchical calculation of a standard neural network, and the calculation object is the vertex. Classification and selection are used to calculate the corresponding matrix adopting the movement of fixed points and vertices and the angle decomposition, so as to achieve an efficient network pre-calculation and calculation process.
        
        5 The claimed subject matter must be disclosed in the Spec.; it is not good enough for the claimed subject matter to be obvious in view of the Spec.’s disclosure. Ariad Pharm. (Fed. Cir. 03/22/10) (en banc);
        
        6 See Hyatt (Fed. Cir. 06/28/07) (aff’g ex parte rejection of claims on ground that “while each element may be individually described in the specification, the deficiency was the lack of adequate description of their combination”).